Citation Nr: 0427080	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  02-17 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for residuals, 
shell fragment wounds, Muscle Group XVII, left buttock, with 
retained foreign body, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the increased rating claim addressed 
by this decision has been obtained by the RO.

2.  The service-connected residuals of a shell fragment wound 
to Muscle Group XVII, left buttock, are manifested by a 
nontender scar approximately 1 cm. in length on the left 
buttock, no muscle loss, without evidence of adhesions to the 
underlying structure, tissue loss beneath the wounds, or 
atrophy of the gluteal muscles.

3.  Service medical records revealed no apparent peripheral 
nervous system involvement. The VA medical examinations 
conducted in 1969, 2001, 2003 and 2004 did not indicate that 
there was loss of deep fascia or muscle substance on deep 
palpation, and there was also no indication of loss of normal 
firm resistance of muscles when compared to the right side.

4.  Several x-rays and a CT-scan of the left hip area have 
revealed that the metallic foreign bodies are located in the 
soft tissue, not in the veteran's left hip joint.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of service connected Muscle Group XVII injury, 
residuals of a shell fragment wound, left buttock, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.56, Diagnostic Code 5317 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), 
expanded the VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development. VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).

Review of the claims folder reveals compliance with the VCAA.  
That is by way of a July 2001 rating decision, an August 2002 
statement of the case and May 2003 and May 2004 supplemental 
statements of the case, the RO provided the veteran and his 
representative with the applicable laws and regulations and 
gave notice as to the evidence needed to substantiate his 
claim.  The RO sent the veteran a letter, in April 2001, 
outlining the duties and provisions of the VCAA.  
Additionally, the RO included in the July 2001 rating 
decision, the August 2002 statement of the case and the May 
2003 and May 2004 supplemental statements of the case, the 
respective responsibilities of VA and the veteran to identify 
and/or secure evidence, listed the evidence and asked the 
veteran to submit and authorize the release of additional 
evidence.  Accordingly, the Board finds that the veteran has 
been afforded all notice required by statute.  He was 
notified and aware of the evidence needed to substantiate his 
claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
available service medical records, VA treatment records, and 
scheduled several examinations.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.                 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2003).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision raised them.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran is service connected for residuals of a shell 
fragment wound, Muscle Group XVII injury, left buttock, with 
an evaluation of 20 percent assigned, under Diagnostic Code 
(DC) 5317 of VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4.  This Diagnostic Code provides that Muscle Group XVII 
includes those muscles responsible for extension of the hip, 
abduction of the thigh, elevation of the opposite side of the 
pelvis, tension of the fascia lata and iliotibial (Maissat's) 
band, acting with Muscle Group XIV in postural support of the 
body steadying the pelvis upon the head of the femur and the 
condyles of the femur on the tibia.  Muscles listed as part 
of this group include the pelvic girdle group, including the 
gluteus maximus, the gluteus medius, and the gluteus minimus.  
38 C.F.R. § 4.73, Diagnostic Code 5317 (2003).

Pursuant to the rating criteria of DC 5317, a 20 percent 
rating is warranted if impairment of this muscle group is 
moderate.  If it is moderately severe, a 40 percent rating is 
warranted.  Finally, if the impairment is severe, a 50 
percent rating is warranted.

A moderate disability of the muscles involves a through-and-
through or deep penetrating wound of a relatively short track 
by a single bullet or small shell or a shrapnel fragment, and 
the absence of explosive effect of high-velocity missile and 
of residuals of debridement or of prolonged infection.  There 
must be evidence of inservice treatment of the wound.  There 
must be a record in the file of consistent complaint of one 
or more of the cardinal symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  The objective findings include entrance and, if 
present, exit scars which are linear or relatively small, and 
so situated as to indicate a relatively short track of the 
missile through the muscle tissue; signs of some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, and intermuscular cicatrization.  
There must be evidence of hospitalization for a prolonged 
period in service for treatment of the wound.  The record 
must contain consistent complaints of cardinal symptoms of 
muscle wounds.  There must be evidence of unemployability 
because of inability to keep up with work requirements, if 
present.  The objective findings are entrance and, if 
present, exit scars which are so situated as to indicate a 
track of a missile through one or more muscle groups.  There 
are indications on palpation of loss of deep fascia, or loss 
of muscle substance or loss of normal firm resistance of 
muscles compared with the sound side.  The tests of strength 
and endurance of the muscle groups involved (compared with 
the sound side) give positive evidence of impairment. 

Finally, a severe disability of muscles involves a through-
and-through or deep penetrating wound due to a high-velocity 
missile, or a large or multiple low-velocity missiles, or 
with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and cicatrization.  The 
history and complaints are similar to the criteria set forth 
for a moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  The following, 
if present, are also signs of severe muscle damage: (a) x-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; (b) adhesions of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; (c) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (g) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56 (2003).

Service medical records reveal that the veteran sustained a 
shell fragment wound to the left buttock.  His condition did 
not require surgery.  The veteran reported for treatment in 
August 1968; subjective complaints were numbness and 
occasional "electric" shock in the upper thigh.  X-rays 
showed rounded density superior and lateral to acetabulum and 
linear densities nearby quite superficially.  Examination 
findings showed a small laceration left post lateral 
buttocks; negative straight leg raising; slight pain on hip 
maneuvers; completely within normal limits neurological exam; 
negative sensory exam; and good strength in all groups.  The 
examiner's impression was fragment left buttock with no 
apparent peripheral nervous system involvement.  X-rays 
revealed small fragment, not in the joint.

Following his discharge from service the veteran underwent a 
May 1969 VA examination.  Subjective complaints were at times 
nothing and in other occasions "some aching type pain" in 
the left hip.  The scar was between the left buttock and the 
left trochanter and was measured as 14 cm. long.  The scar 
was not adherent and not painful.  The veteran had moderate 
damage to the gluteus maximus in the area.  Range of motion 
in the left hip was normal.  The veteran had slight 
hyperesthesia, lateral side, left thigh and left calf.  The 
examiner's diagnosis was scar, left gluteal area, secondary 
to SFW.  Following this examination, a June 1969 rating 
decision granted service connection and rated the veteran's 
disability as 20 percent disabling.

VAMC treatment reports revealed complaints of worsening pain 
in the left hip.  January 1998 records reported that his pain 
"waxes and wanes" and is worse with squatting and bending.  
Examination results showed good range of motion in the left 
hip; pain on ext. rotation; and minimal tenderness over 
greater trochanter.  X-rays of the left hip were normal in 
appearance except for some metallic foreign bodies.  The 
metallic foreign bodies were in the soft tissues above the 
left hip; the hip joint surface was smooth; and there was no 
displacement or evidence of trauma.  Following receipt of 
these VAMC treatment records, a June 1998 rating decision 
upheld the 20 percent disabling evaluation.    

The veteran submitted a claim for an increased rating in 
October 2000.  VAMC treatment records revealed complaints of 
chronic pain in the left hip.  Upon examination the left hip 
was nontender, with no swelling or discoloration; 
neurovascular was intact distally; and there was no laxity of 
joints noted.  

The veteran also reported for a VA examination in May 2001.  
Subjective complaints were that the hip catches or locks, 
sometimes he experiences pain in the gluteal area and 
sometimes in the front of the hip; occasionally the pain may 
radiate down the thigh.  Ranges of motion studies of the back 
were flexion 0 to 80 degrees; 25 degrees tilt bilaterally; 15 
degrees of extension; and straight leg raising was free to 75 
degrees bilaterally.  There was a difference in mobility of 
the right and left hips.  Range of motion of the left hip was 
flexion 0 to 110 degrees; external rotation of 30 degrees; 15 
degrees of internal rotation; and 30 degrees of abduction.  
Right hip range of motion was flexion 0 to 120 degrees; 
external rotation of 40 degrees; 15 degrees of internal 
rotation; and 30 degrees of abduction. The examiner's 
diagnosis was old shrapnel wound of he left hip and a 
secondary diagnosis of degenerative arthritis of the left hip 
"unless the shrapnel is shown to be within the joint, I 
would not think it a cause of the degenerative arthritis."  
The radiographic report revealed degenerative joint disease 
of both hips, worsening on the left side with narrowed joint 
space and mild osteophytes of the humeral head.  There were 
tiny metallic foreign bodies in the acetabular region, but no 
acute or chronic bony changes.  The pelvis was normal.

The Board also notes that VAMC treatment reports contain a 
comparison of June 2000 and January 1998 radiographic 
reports.  The January 1998 x-rays show that there are 
degenerative arthritic changes of the left hip, however the 
foreign body was unchanged in position over the superior 
portion of the acetabulum.  There was no evidence of trauma 
or soft tissue abnormality.  Following the examination and 
the submission of additional treatment records, a July 2001 
rating upheld the 20 percent disabling evaluation.

The veteran presented a timely notice of disagreement and 
perfected his appeal in October 2002.  The veteran presented 
for an additional VA examination in March 2003.  Subjective 
complaints were periodic shocking pain, which involves the 
left gluteal area and extends down the posterior aspect of 
the thigh.  He also experiences pain in his lower back, which 
causes his limping.  Examination findings were a punctate 
scar approximately 1 cm. long.  Range of motion of the back 
was flexion forward 45 degrees; side tilt 15 degrees 
bilaterally and extend 10 degrees.  Range of motion of the 
left hip was flexion 0 to 125 degrees; external rotation of 
45 degrees; 0 degrees of internal rotation; and 30 degrees of 
abduction.  Range of motion of the right hip was flexion 0 to 
125 degrees; external rotation of 45 degrees; 20 degrees of 
internal rotation; and 30 degrees of abduction.  The range of 
motion of the left hip was limited by pain.  Upon review of 
the x-ray reports the examiner asserted that "the metallic 
fragment of the AP in neutral appears to be over the superior 
margin of the acetabulum but on the frog leg view it does 
seem to have changed position.  I am uncertain whether it has 
moved or rather the patient's pelvis was tilted enough to 
make it appear to change position.  In short, I am unable to 
tell whether the metallic fragment is in the joint or out of 
the joint."  The examiner's diagnosis was bilateral 
arthritis of the hips, more marked on the left.  In order to 
clarify the location of the metallic fragment x-rays and a CT 
scan were ordered.  X-rays revealed mild degenerative joint 
disease, but no fractures or dislocations.  The CT scan also 
revealed no fractures or dislocation; intact articular 
surfaces; maintained joint spaces; and no bony ankylosis.  
Degenerative cystic changes in the acetabular roof were 
identified and the metallic foreign bodies were noted 
posterior to the hip.  

The veteran reported for a final VA examination in February 
2004, which included review of the claims folder.  The 
veteran reported that he is much worse since he experienced a 
motorcycle accident about a month before reporting for the VA 
examination.  Examination of the left hip revealed a slight 
tenderness in the groin area to deep palpitation.  Range of 
motion of the left hip was flexion 0 to 130 degrees; 
extension 0 degrees; external rotation of 30 degrees; 10 
degrees of internal rotation; and 40 degrees of abduction.  
The examiner's impression was shrapnel fragment wound of the 
left buttocks.  He asserted that the shrapnel fragment was 
quite small and appeared to be about 2mm. in size on the x-
ray.  The CT scan confirmed that it was in the soft tissue 
and not the joint and that the veteran has "degenerative 
joint disease of both hips simply based on attrition."  The 
examiner also opined that his buttock and leg pain is most 
likely coming from his bulging disc, which is encroaching on 
the left L5-S1 neuro foramen.  The shrapnel fragment is also 
not affecting the disc or the lumbar spine.  "This is a 
totally benign injury."

A review of the evidence detailed above reveals that the 
veteran was treated in service for shell fragment wound of 
the right buttock, with no evidence of explosive effect, 
residuals of debridement, or prolonged infection.  The 
veteran currently has a 1cm. scar on his left buttock.  
Notwithstanding the veteran's complaints of chronic hip pain, 
VA examinations have ascertained that the shell fragments are 
in the soft tissue not in the joint and that the veteran's 
worsening degenerative joint disease of both hips is simply 
based on attrition.  These findings most closely correspond, 
at best, to the moderate level of disability contemplated by 
a 20 percent rating under DC 5317, because the service-
connected disability does not produce any loss of deep 
fascia, or loss of muscle substance or loss of normal firm 
resistance of muscles or extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups.  The 20 percent rating contemplates some 
complaints of pain on use.

In any case, an increased evaluation to 40 percent or higher 
is not warranted for the veteran's service-connected 
disability, as this evidence does not suggest that these 
residuals are moderately severe or worse in nature. The 
medical examinations conducted in May 1969, May 2001, March 
2003 and February 2004 did not indicate that there was loss 
of deep fascia or muscle substance on deep palpation, and 
there was also no indication of loss of normal firm 
resistance of muscles when compared to the sound side.  
Moreover, there is no evidence of any bony involvement. 

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against an 
increased rating for the veteran's residuals of service 
connected Muscle Group XVII, shell fragment wounds, left 
buttock.  In reaching this decision the Board has considered 
the doctrine of reasonable doubt.  However, as the evidence 
preponderates against the veteran's claim, the doctrine is 
not for application. 38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.


ORDER

An increased disability rating for residuals, shell fragment 
wounds, Muscle Group XVII, left buttock, with retained 
foreign body, currently evaluated as 20 percent disabling is 
denied



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



